UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 Or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-21982 ALLEGRO BIODIESEL CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 41-1663185 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6033 West Century Blvd., Suite 1290 Los Angeles, California 90045 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 670-2093 (Not applicable) (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yesþ Noo As of August 12, 2009 the registrant had 28,847,667 shares of Common Stock outstanding. PARTI FINANCIAL INFORMATION ITEM I FINANCIAL STATEMENTS ALLEGRO BIODIESEL CORPORATION CONSOLIDATED BALANCE SHEETS June 30, 2009 December 31, 2008 (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ $ Other current assets Total current assets Investments Other Total assets $ $ Liabilities and Shareholders’ Deficit Current liabilities: Accounts payable $ $ Accrued expenses Accrued dividends Due to Ocean Park Advisors, LLC. Total current liabilities Total liabilities Shareholders’ deficit: Convertible preferred stock, $0.01 par value: 50,000,000 shares authorized - 23,581,440 and 23,860,112 shares issued and outstanding shares at June 30, 2009 and December 31, 2008, respectively Common stock, $0.01 par value: 150,000,000 shares authorized – 28,847,667 and 28,919,779 shares issued and outstanding shares at June 30, 2009 and December 31, 2008, respectively Additional paid in capital Accumulated deficit ) (322,792,446 ) Total shareholders’ deficit ) (4,850,874 ) Total liabilities and shareholders' deficit $ $ See accompanying Notes to Consolidated Financial Statements. 2 ALLEGRO BIODIESEL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Month Ended June 30, Operating expenses: General and administrative $ Total operating expenses Operating loss ) Interest expense - - - ) Interest income Other, net - Impairment charges ) - ) - Loss before income taxes ) ) ) Income taxes - - - ) Net income (loss) from continuing operations ) ) ) Discontinued operations and sale of discontinued operations, net of income taxes - ) - ) Net income (loss) Dividends on preferred stock ) Net loss available to common shareholders $ ) $ ) $ ) $ ) Net loss per share Basic: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $ ) $ ) Diluted: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $ ) $ ) Weighted average number of common shares used in per share calculations: Basic Diluted See accompanying Notes to Consolidated Financial Statements. 3 ALLEGRO BIODIESEL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Cash flows from operating activities: Net income (loss) $ $ Adjustments to reconcile netincome (loss) to net cash from operating activities: Impairment charges for Vanguard Synfuels, LLC Impairment of investment in CPC Stock-based compensation Bad debt expense Accretion of convertible notes payable and amortization of debt discount Changes in operating assets and liabilities: Accounts receivable Inventory Prepaid expenses and other assets Accounts payable Due to Ocean Park Advisors, LLC. Accrued expenses Net cash provided by (used in) operating activities Cash flows from investing activities: Capital expenditures Net cash used in investing activities Cash flows from financing activities: Proceeds from repayment of issued promissory note Payments on line of credit and notes payable Net cash provided by financing activities Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes $ $ Supplemental disclosure of non-cash investing and financing activities: Conversion of convertible debt into common stock $ $ Conversion of accrued dividends into common stock $ $ See accompanying Notes to Consolidated Financial Statements. 4 ALLEGRO BIODIESEL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS
